Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT



     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of the 25th day of September, 2003 by and between MFA MORTGAGE
INVESTMENTS, INC., a Maryland corporation (“MFA”), and STEWART ZIMMERMAN, an
individual residing at 3063 Wynsum Avenue, Merrick, New York 11566 (the
“Executive”).

W I T N E S S E T H :

     WHEREAS, MFA and the Executive entered into an employment agreement,
effective as of August 1, 2002 (the “Employment Agreement”);

     WHEREAS, MFA and the Executive desire to extend the period of employment
set forth in the Employment Agreement to July 31, 2006 on the same terms and
conditions as are otherwise set forth in the Employment Agreement; and

     WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to
secure the continued exclusive services of the Executive under the terms and
conditions described below.

     NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:

   1. Term of Employment.

     (a) MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.

     (b) The Term of Employment under this Agreement shall include the Initial
Term and each Renewal Term. The Initial Term commenced as of August 1, 2002 and
shall continue until July 31, 2006. The Term of Employment shall automatically
renew for a one-year period (each such renewal, a “Renewal Term”) at the end of
the Initial Term and each Renewal Term, unless either party shall give notice to
the other not less than six months prior to the end of the Initial Term or any
Renewal Term, as the case may be, of his or its intent not to renew such Initial
Term or Renewal Term, as the case may be.

1

--------------------------------------------------------------------------------

 

   2. Position; Duties and Responsibilities.

     (a) During the Term of Employment, the Executive shall be employed as
President and Chief Executive Officer of MFA, reporting directly to the Board of
Directors of MFA (the “Board of Directors”), with such duties and day-to-day
management responsibilities as are customarily performed by persons holding such
offices at similarly situated mortgage REITs and such other duties as may be
mutually agreed upon between the Executive and the Board of Directors.

     (b) During the Term of Employment, the Executive shall, without additional
compensation, also (i) serve on the board of directors of, serve as an officer
of, and/or perform such executive and consulting services for, or on behalf of,
such subsidiaries or affiliates of MFA as the Board of Directors may, from time
to time, request. MFA and such subsidiaries and affiliates are hereinafter
referred to, collectively, as the “Company.” For purposes of this Agreement, the
term “affiliate” shall have the meaning ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Act”).

     (c) During the Term of Employment, the Executive shall serve MFA
faithfully, diligently and to the best of his ability and shall devote
substantially all of his time and efforts to his employment and the performance
of his duties under this Agreement. Nothing herein shall preclude the Executive
from engaging in charitable and community affairs and managing his personal
financial and legal affairs, so long as such activities do not materially
interfere with his carrying out his duties and responsibilities under this
Agreement.

   3. Compensation.

      (a) Base Salary. During the Term of Employment, the Executive shall be
entitled to receive an annualized base salary (the “Base Salary”) equal to the
product of .25% times MFA’s Tangible Net Worth; provided, that the maximum
aggregate amount of Base Salary payable to the Executive in any 12-month period
from August 1st of one year through July 31st of the next year shall not exceed
$1,000,000. The Base Salary shall be calculated semi-annually on June 30 and
December 31 of each year (each, a “Calculation Period”) and shall be paid during
the subsequent six-month period commencing August 1 and February 1, respectively
(each, a “Payment Period”), in accordance with MFA’s normal payroll practices.
For example, if the Base Salary determined as of June 30, 2002 is $860,000,
approximately one-twelfth of that amount will be paid to the Executive each
month during the Payment Period commencing on August 1, 2002 and ending on
January 31, 2003, and payments of the Base Salary for the Payment Period
commencing on February 1, 2003 and ending on July 31, 2003 will be based on the
calculation of Tangible Net Worth as of December 31, 2002. If MFA’s annualized
Return on Equity for any Calculation Period shall be less than 10%, then the
Base Salary for the next following Payment Period shall be reduced (i) to the
product of .2375% times MFA’s Tangible Net Worth if the annualized Return on
Equity is less than 10% but equal to or greater than 5%, and (ii) to the product
of .225% times MFA’s Tangible Net Worth if the annualized Return on Equity is
less than 5%. An illustration of the method of calculating the Base Salary and
Return on Equity is provided in Schedule I hereto.

      (b) Performance Bonus. The Executive shall be eligible to receive an
annual performance bonus in such amount, in such manner and at such time as
shall be determined by the Compensation Committee of the Board of Directors or
the Board of Directors, as the case may be.

      (c) Long-Term Incentive Program. The Executive shall be eligible to
receive such stock option, restricted stock or dividend equivalent rights grants
as the Compensation Committee of the Board of Directors or the Board of
Directors, as the case may be, shall deem appropriate.

      (d) Annual Review. The Compensation Committee of the Board of Directors or
the Board of Directors, as the case may be, shall, at least annually, review the
Executive's entire compensation package to determine whether it continues to
meet MFA's compensation objectives.

2

--------------------------------------------------------------------------------

 

   4. Employee Benefit Programs and Fringe Benefits.

     During the Term of Employment, the Executive shall be entitled to five
weeks of vacation each calendar year and to participate in all executive
incentive and employee benefit programs of MFA now or hereafter made available
to MFA’s senior executives or salaried employees generally, as such programs may
be in effect from time to time. MFA shall reimburse the Executive for any and
all necessary, customary and usual business expenses, properly receipted in
accordance with MFA’s policies, incurred by Executive in connection with his
employment.

   5. Termination of Employment.

     (a) Termination Due to Death or Disability. If the Executive's employment
is terminated during the Term of Employment by reason of the Executive’s death
or Disability, the Executive’s Term of Employment shall terminate automatically
without further obligations to the Executive, his legal representative or his
estate, as the case may be, under this Agreement except for (i) any compensation
earned but not yet paid, including and without limitation, any amount of Base
Salary accrued or earned but unpaid and any other payments payable to the
Executive pursuant to Paragraph 5(e) below, which amounts shall be promptly paid
in a lump sum to the Executive, his legal representative or his estate, as the
case may be, and (ii) continued payment on a monthly basis of the Executive’s
then current Base Salary, as calculated pursuant to Paragraph 3(a) above, for a
period of two years following the date of such termination, which shall be paid
to the Executive, his legal representative or his estate, as the case may be. In
the event of such termination due to his Disability, Executive’s health
insurance coverage shall be continued at MFA’s expense for the duration of such
Disability; provided, that, if such coverage cannot be provided under MFA’s
health insurance policy for the duration of such Disability, such coverage or
the cost of comparable coverage shall be provided by MFA until the Executive’s
attainment of age 65 or such later date through which coverage is permissible
under MFA’s health insurance policy.

     (b) Termination Without Cause or for Good Reason. In the event the
Executive's employment is terminated by MFA without Cause (including by notice
of MFA’s determination not to renew the Initial Term or any Renewal Term
pursuant to Paragraph 1(b)) or by the Executive for Good Reason, unless any such
termination is preceded by the Executive’s giving notice of his determination
not to renew the Initial Term or any Renewal Term pursuant to Paragraph 1(b),
the Executive shall be entitled to both continued payments of his then current
Base Salary and continued health insurance coverage at MFA’s expense, until the
later to occur of (i) the expiration of the Term of Employment, or (ii) the
first anniversary of such termination of employment, such Base Salary being
payable at the same time such amounts would have been payable to the Executive
had his employment not terminated.

     (c) Termination by MFA for Cause or Voluntary Termination by the Executive.
In the event the Executive's employment is terminated by MFA for Cause, or is
terminated by the Executive on his own initiative for other than a Good Reason
(including pursuant to Paragraph 1(b)), the Executive shall be entitled to any
compensation earned but not yet paid, including and without limitation, any
amount of Base Salary accrued or earned but unpaid and any other payments
payable to the Executive pursuant to Paragraph 5(e) below, as of the date of
termination.

     (d) Termination Related to Change in Control. In the event of (1) the
termination of the Executive's employment by MFA without Cause that occurs both
within two months before and in anticipation of a Change in Control, (2) the
resignation of his employment by the Executive for any reason within three
months following a Change in Control, or (3) the termination of the Executive’s
employment by MFA other than for Cause or the Employee’s resignation of his
employment for Good Reason within twelve months following a Change in Control,

  (i) MFA shall pay to Executive in a lump sum, within 30 days following the
termination of employment, an amount equal to 300% of the sum of (a) the
Executive’s then current Base Salary and (b) the Executive’s bonus for the
immediately preceding year;


  (ii) all of the Executive’s outstanding stock options shall immediately vest
in full and become exercisable for a period of 90 days from the date of
termination but in no event beyond the date on which any such option would have
expired had the Executive’s employment not terminated; and

3

--------------------------------------------------------------------------------

 

  (iii) the Executive shall continue to participate in all health, life
insurance, retirement and other benefit programs at MFA’s expense for the
balance of the Term of Employment, to the same extent as though the Executive’s
employment had not terminated.

The Executive, in his sole and absolute discretion, may elect to reduce any such
payment in order to avoid imposition of the excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended.

     (e) Other Payments. Upon the termination of the Executive's employment, in
addition to the amounts payable under any Paragraph above, the Executive shall
be entitled to receive the following:

  (i) any annual bonus earned during one or more preceding years but not paid;


  (ii) any vested deferred compensation (including any interest accrued on such
deferred amounts);


  (iii) reimbursement for reasonable business expenses incurred but not yet
reimbursed by MFA; and


  (iv) any other benefits to which the Executive or his legal representative may
be entitled under applicable plans and programs of MFA, as provided in Paragraph
4 above.

     (f) No Mitigation; No Offset. In the event of any termination of the
Executive's employment under this Agreement, he shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.

   6. Definitions.

     For purposes of this Agreement, the following terms shall be defined as set
forth below:

     (a) Cause. "Cause" shall mean the Executive's (i) conviction, or entry of a
guilty plea or a plea of nolo contendre with respect to, a felony, a crime of
moral turpitude or any crime committed against the Company, (ii) engagement in
willful misconduct, willful or gross negligence, or fraud, embezzlement or
misappropriation relating to significant amounts, in each case in connection
with the performance of his duties under this Agreement; (iii) failure to adhere
to the lawful directions of the Board of Directors that are reasonably
consistent with his duties and position provided for herein; (iv) breach in any
material respect of any of the provisions of Paragraph 7 of this Agreement
resulting in material and demonstrable economic injury to MFA; (v) chronic or
persistent substance abuse that materially and adversely affects his performance
of his duties under this Agreement; or (vi) breach in any material respect of
the terms and provisions of this Agreement resulting in material and
demonstrable economic injury to MFA. Notwithstanding the foregoing, (i) the
Executive shall be given written notice of any action or failure to act that is
alleged to constitute Cause (a “Default”), and an opportunity for 20 business
days from the date of such notice in which to cure such Default, such period to
be subject to extension in the discretion of the Board of Directors; and (ii)
regardless of whether the Executive is able to cure any Default, the Executive
shall not be deemed to have been terminated for Cause without (x) reasonable
prior written notice to the Executive setting forth the reasons for the decision
to terminate the Executive for Cause, (y) an opportunity for the Executive,
together with his counsel, to be heard by the Board of Directors, and (z)
delivery to the Executive of a notice of termination approved by said Board of
Directors stating its good faith opinion that the Executive has engaged in
actions or conduct described in the preceding sentence, which notice specifies
the particulars of such action or conduct in reasonable detail; provided,
however, MFA may suspend the Executive with pay until such time as his right to
appear before the Board of Directors has been exercised, so long as such
appearance is within two (2) weeks of the date of suspension.

4

--------------------------------------------------------------------------------

 

     (b) Change in Control. A "Change in Control" shall mean the occurrence of
any one of the following events:

  (i) any “person,” as such term is used in Sections 13(d) and 14(d) of the Act
(other than MFA, any of its affiliates or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of MFA or
any of its affiliates) together with all affiliates and “associates” (as such
term is defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA’s then outstanding securities having the
right to vote in an election of the Board of Directors (“voting securities”) or
(B) the then outstanding shares of common stock of MFA (“Shares”) (in either
such case other than as a result of an acquisition of securities directly from
MFA); or


  (ii) persons who, as of the effective date of MFA’s Second Amended and
Restated 1997 Stock Option Plan, constitute MFA’s Board of Directors (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board of Directors, provided that any
person becoming a Director of MFA subsequent to the effective date whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors shall, for purposes of the Plan, be
considered an Incumbent Director; or


  (iii) there shall occur (A) any consolidation or merger of MFA or any
subsidiary where the shareholders of MFA, immediately prior to the consolidation
or merger, would not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate 50% or more of the voting
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of MFA or (C) any plan or proposal for the liquidation or
dissolution of MFA.


    Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred for purposes of the foregoing clause (i) solely as the result of
an acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change in Control” shall be deemed to have occurred for purposes of this
Paragraph 6(b).

     (c) Disability. "Disability" shall mean the Executive's inability for a
period of six consecutive months, to render substantially the services provided
for in this Agreement by reason of mental or physical disability, whether
resulting from illness, accident or otherwise, other than by reason of chronic
or persistent abuse of any substance (such as narcotics or alcohol).

5

--------------------------------------------------------------------------------

 

     (d) Good Reason. "Good Reason" shall mean:

  (i) a material diminution in the Executive's title, duties or
responsibilities;


  (ii) relocation of the Executive's place of employment without his consent
outside the New York City metropolitan area;


  (iii) the failure of MFA to pay within thirty (30) business days any payment
due from MFA;


  (iv) the failure of MFA to pay within a reasonable period after the date when
amounts are required to be paid to the Executive under any benefit programs or
plans; or


  (v) the failure by MFA to honor any of its material obligations herein.

     (e) Non Cash Items. "Non Cash Items" shall mean depreciation, non cash
merger expenses, gains/losses on asset sales, and impairment charges.

     (f) Return on Equity. "Return on Equity" shall mean six months GAAP net
income plus (minus) certain Non Cash Items divided by average Tangible Net
Worth, annualized.

     (g) Tangible Net Worth. "Tangible Net Worth" shall mean stockholder equity
less goodwill.

   7. Covenant Not To Compete.

     The Executive will not, without the prior written consent of MFA, manage,
operate, control or be connected as a stockholder (other than as a holder of
shares publicly traded on a stock exchange or the NASDAQ National Market System,
provided that the Executive shall not own more than five percent of the
outstanding shares of any publicly traded company) or partner with, or as an
officer, director, employee or consultant of, any mortgage REIT for a period of
one year following termination of his employment with MFA. During such one-year
period, the Executive shall not solicit any employees of the Company to work for
any mortgage REIT. Except as otherwise required by law, the Executive shall keep
confidential all materials, files, reports, correspondence, records and other
documents (collectively the “Company Materials”) used, prepared or made
available to him in connection with his employment by MFA and which have not
otherwise been made available to the public, and upon termination of his
employment shall return such Company Materials to MFA. The Executive
acknowledges that MFA may seek injunctive relief or other specific enforcement
of its rights under this Paragraph.

   8. Indemnification.

     MFA shall indemnify the Executive to the fullest extent permitted by
Maryland law in effect as of the date hereof in connection with the Executive’s
duties with the Company, against all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees, judgments, fines, penalties,
ERISA excise taxes and amounts paid in settlement) actually and reasonably
incurred by the Executive in connection with an action, suit or proceeding.

   9. Assignability; Binding Nature.

     This Agreement shall inure to the benefit of MFA and the Executive and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of MFA under this Agreement may be assigned or
transferred by MFA except that any such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which MFA is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of MFA, provided that the assignee or transferee is the successor to all
or substantially all of the assets of MFA and such assignee or transferee
assumes the liabilities, obligations and duties of MFA, as contained in this
Agreement, either contractually or as a matter of law. This Agreement shall not
be assignable by the Executive.

6

--------------------------------------------------------------------------------

 

   10. Representation.

     MFA represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.

   11. Entire Agreement.

     This Agreement contains the entire agreement between MFA and the Executive
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.

   12. Amendment or Waiver.

     This Agreement cannot be changed, modified or amended without the consent
in writing of both the Executive and MFA. No waiver by either MFA or the
Executive at any time of any breach by the other party of any condition or
provision of this Agreement shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or at any prior or subsequent time. Any
waiver must be in writing and signed by the Executive or an authorized officer
of MFA, as the case may be.

   13. Severability.

     In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

   14. Reasonableness.

     To the extent that any provision or portion of this Agreement is determined
to be unenforceable by a court of law or equity, that provision or portion of
this Agreement shall nevertheless be enforceable to the extent that such court
determines is reasonable.

   15. Survivorship.    

     The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

   16. Governing Law.

     This Agreement and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.

   17. Notices.

     Any notice given to either party shall be in writing and shall be deemed to
have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned, if to MFA, at its principal office, and if to the Executive, at the
address of the Executive shown on MFA’s records or at such other address as such
party may give notice of.

   18. Headings.

     The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

7

--------------------------------------------------------------------------------

 

   19. Counterparts.

     This Agreement may be executed in two or more counterparts.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

  MFA Mortgage Investments, Inc.      

    By: /s/ W. David Scott       Name: W. David Scott       Title:
Director/Chairman of the Compensation Committee      

      /s/ Stewart Zimmerman             Stewart Zimmerman

8